DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The applicant argues that prior art Teague, Hirshowitz, and Fleischmann in view of Nash do not disclose the base with one or more openings extending inward from an outer edge of the base. The rejection with respect to Hirshowitz and Fleischmann in view of Nash have been withdrawn. 
However Teague does seem to disclose openings extending inwardly from an outer edge of the base as argued below. Further, since the claim is a device claim and cannot positively recite method steps or human bodily tissue, the device will be capable of being arranged on an upper surface of a tissue. The device is used to close an opening in the sternum and therefore can be placed on an upper surface of a tissue that can help close the sternum. The rejection is maintained below. 
A new rejection with respect to Belson in view of Fleischmann and Nash and Belson in view of Hirshowitz have been made below.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 9-11, 13, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 7,803,176 to Teague.
As to claim 9, Teague discloses a medical device for hemostasis in a living body (col. 2 ll. 9-11), the medical device comprising a base (12) configured to be arranged on an upper surface of the tissue in the living body (figure 3, the device is situated across a sternal closure so therefore the base on be arranged an on upper surface so needles 23 can pierce the tissue, col. 2 ll. 9-17), the base including one or more openings extending inward from an outer edge of the base (see figure below, the base is general X shape, similar to that of the present invention ), a plurality of levers (21), each of the plurality of levers having a needle (23) arranged on a lower surface on the plurality of levers and configured to puncture the tissue in the living body (figure 3, col. 3 ll.12-18, the sharp ends of the arm members will be able to puncture tissue), and wherein the plurality of levers are configured to be received in a slot or track (channel of 12) of the base, and at least one tie (31), the at least one tie configured to hold together the plurality of levers and needles upon compressing the tissue in the living body upon moving the plurality of levers inward in the slot or track of the base (col. 5 ll. 30-39).





Annotated Figure I:

    PNG
    media_image1.png
    302
    381
    media_image1.png
    Greyscale

As to claim 10, Teague discloses the plurality of levers are four (figure 3) and the at least one tie is a pair of ties (figure 3, there is at least a pair of ties).
As to claim 11, Teague discloses a locking member (40) configured to secure the at least one tie (col. 5 ll. 26-39). 
As to claim 13, Teague discloses each of the plurality of needles has an angled tip (23), and wherein the angled tip points inward towards a center of the medical device (figure 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-11, 13, 14, 16-20, 23-26, 28, 30, 31 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2013/0296930 to Belson in view of U.S. Patent 5,893,879 to Hirshowitz.
As to claim 9, 24, Belson discloses a medical device for hemostasis in a living body (paragraph 10), the medical device comprising a rectangular base (22, figure 1, 7) configured to be arranged on an upper surface of the tissue in the living body (figure 4), the rectangular base including one or more wedge shaped openings (a pair of openings with respect to claim 24, see annotated figure II below) extending inward from an outer edge of the base (see annotated figure II below), a plurality of levers (26), but is silent about the each of the plurality of levers having a needle arranged on a lower surface of the plurality of levers and configured to puncture the tissue in the living body, and wherein the plurality of levers are configured to be received in a slot or track of the base, at least one tie and the base including one or more openings extending inward from an outer edge of the base. Belson does disclose the lower surface will typically have an adhesive to secure the device to the tissue (paragraph 20,35).



Annotated figure II:

    PNG
    media_image2.png
    284
    492
    media_image2.png
    Greyscale

Hirshowitz teaches a similar device (device for closing a skin defect) comprising a base (150, figure 43, both needle carriers 150 can together be considered the “base”) configured to be arranged on an upper surface of the tissue in the living body (figure 43-46), a plurality of levers (162), each of the plurality of levers having a needle (23) arranged on a lower surface thereof an configured to puncture the tissue in the living body (figure 44), and wherein the plurality of levers are configured to be received in a slot or track (154) of the base, and at least one tie (82, the contracting member 82, or screw, can be considered a tie since it does hold the system together, similar to the tie as disclosed in the present invention), the at least one tie configured to hold together the plurality of levers and needles upon compressing the tissue in the living body upon moving the plurality of levers inward in the slot or track of the base (col. 13 ll. 15-64, the levers will adjust the needles to compress the tissue with screw thread). Hirshowitz teaches the use of needles can be beneficial to 
As to claim 10, 25, with the device of Belson and Hirshowitz above, Belson discloses the plurality of levers are four (figure 1) and the at least one tie is a pair of ties (figure 1, 8). Belson discloses at least 4 levers as in the at least four cleats 26 as seen in figure 1, 8. The levers of Fleischmann would be situated similar to those of Belson and therefore be four levers. Similarly, at least a pair of ties as taught by Nash can be used Based on the device of Belson as seen in figure 1 8.
As to claim 11, 26, with the device of Belson and Hirshowitz above, Hirshowitz further teaches a locking member (185, 191, figure 53-55 as seen in the embodiment of figure 43-46) configured to secure the at least one tie (col. 15 ll.15-30). 
As to claim 13, 28 with the device of Belson and Hirshowitz above, Hirshowitz further teaches each of the plurality of needles has an angled tip (23), and wherein the angled tip points inward towards a center of the medical device (figure 46).
As to claim 14, with the device of Belson, and Hirshowitz above, Belson discloses the base is a rectangular plate (figure 1), the one or more openings 
As to claim 16, 30, with the device of Belson and Hirshowitz above, Hirshowitz further teaches the slot or track of the base is arranged on a lower surface of the base (figure 43-46, the track is lower than the top of the base) and the plurality of levers disengage from the base upon reaching a center of the base (col. 13 ll. 35-45, when the levers 162 are pressed inwardly, or reaching the center of the device, they are disengaged from the base). 
As to claim 17, 31, with the device of Belson and Hirshowitz above, Hirshowitz further teaches at least a portion of the base disengages with the plurality of levers upon reaching the center of the base (when the levers 162 are pressed inwardly, or reaching the center of the device, towards the center of the base, the racks 152 is disengaged from the levers).
As to claim 18, with the device of Belson and Hirshowitz above, Belson further a method of achieving hemostasis with the medical according to claim 1 (paragraph 10) where Hirshowitz further teaches a method of achieving hemostasis with the medical according to claim 1, comprising puncture the tissue in the living body with the plurality of needles of the medical device (col. 13 ll. 35-45, col. 16 ll. 43-49), compressing the tissue in the living body by gathering the 
As to claim 19, with the method of Belson and Hirshowitz above, Hirshowitz further teaches the needles are L-Shaped needles (figure 46, or better seen as an L-shape in figure 13). 
As to claim 20, with the method of Belson and Hirshowitz above, Hirshowitz further teaches removing the base after compressing the tissue in the living body by gathering the plurality of needles and or locking the plurality of needles together (col. 4 ll. 25-35, col. 4 ll. 45-48, the base would be removed after suturing, see prior art below in section 16 in the previously filed office action filed 06/18/2021 for evidence).
As to claim 23, with the device of Belson and Hirshowitz above, Belson discloses one or more openings extend inward from the outer edge of the base are wedge shaped (see annotated figure II above). 
Claims 9, 10, 13-15, 18-20, 24, 25, 28, 29 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2013/0296930 to Belson in view of U.S. Patent Publication 2019/0380704 to Fleischmann in view of U.S. Patent Publication 2014/0236227 to Nash.
As to claim 9, 24, Belson discloses a medical device for hemostasis in a living body (paragraph 10), the medical device comprising a rectangular base (22, figure 1, 7) configured to be arranged on an upper surface of the tissue in the living body (figure 4), the rectangular base including one or more wedge 
Fleischmann teaches a similar device (instrument for stretching skin for apposition of wounds, abstract, paragraph 2) comprising a base (50, figure 11) configured to be arranged on an upper surface of the tissue in the living body (figure 11), a plurality of levers (24 as seen in figure 3, with respect to embodiment figure 11), each of the plurality of levers having a needle (28, figure 5) arranged on a lower surface of the plurality of levers are configured to puncture the tissue in the living body (paragraph 27), and wherein the plurality of levers are configured to be received in a slot or track (10, figure 5) of the base (figure 11, paragraph 46, the guide 10 are secured to the base 50).  Fleischmann teaches that the needles can be used as similar anchoring means as adhesive or the like for the purpose of securing the device to the skin of the patient.  (paragraph 28). Therefore the needles of Fleischmann can be a substitute for the adhesive of Belson. It would have been obvious to one of ordinary skill in the art before the effective filing date to use the needles of Fleischmann as a substitute 
Nash teaches a similar device (system for wound closure, abstract) having a tie (14, figure 6) configured to hold together a plurality of levers and needles upon compressing tissue in the living body upon moving the plurality of levers inward in the slot or track of the base(paragraph 18) for the purpose of joining together multiple levers for proper orientation of the levers. The tie of Nash allows the devices to be secured together in given orientation. It would have been obvious to one ordinary skill in the art before the effective filing date to use the tie of Nash with the device of Belson and Fleischmann in order for joining together multiple levers together for proper orientation of the levers
As to claim 10, 25, with the device of Belson, Fleischmann and Nash above, Belson discloses the plurality of levers are four (figure1) and the at least one tie is a pair of ties (figure 1,8). Belson discloses at least 4 levers as in the at least four cleats 26 as seen in figure 1, 8. The levers of Fleischmann would be situated similar to those of Belson and therefore be four levers. Similarly, at least a pair of ties as taught by Nash can be used Based on the device of Belson as seen in figure 1 8.
As to claim 13, 28,  with the device of Belson, Fleischmann and Nash above, Fleischmann further teaches each of the plurality of needles has an angled tip (figure 5), and wherein the angled tip points inward towards a center of the medical device (figure 5).

As to claim 15, 29, with the device of Belson, Fleischmann and Nash above, Nash teaches the tie is a single loop tie (figure 6, the tie is an open loop and is a single tie).
As to claim 18, with the device of Belson, Fleischmann and Nash above, Belson further a method of achieving hemostasis with the medical according to claim 1 (paragraph 10) where Fleischmann further teaches puncturing the tissue in the living body with the plurality of needles of the medical device (paragraph 38, compressing the tissue in the living body by gathering the plurality of needles (paragraph 48), locking the plurality of needles together (paragraph 31-33, the interaction between the pawl and ribs will lock the needles). It would have been obvious to using the needle puncturing the step of Fleischmann with the method of Belson in order for securing the device of claim 1 to tissue. 
As to claim 19, with the method of Belson, Fleischmann and Nash above, Fleischmann discloses the needles are L-Shaped needles (figure 5). 
.
Claim 12, 27 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2013/0296930 to Belson in view of  U.S. Patent 5,893,879 to Hirshowitz as applied to claims 9-11, 13, 14, 16-20, 23-26, 28, 30, 31 above and further in view of U.S. Patent 4,535,772 to Sheehan.
As to claim 12, Belson as modified by Hirshowitz discloses the device above but is silent about the length of the needles. 
Sheehan teaches a similar device (skin closure device, abstract), having needles (150) each with a length of 5-20 mm (col. 18 ll. 67-col. 19 ll. 17) for the purpose of using a suitable length for the needles to facilitate skin closure. It would have been obvious to one ordinary skill in the art before the effective filing date to have the length of the needles of Belson and Hirshowitz be between 5-20 mm as taught by Sheehan in order for the needles having a suitable length to facilitate skin closure
Claim 12, 27 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2013/0296930 to Belson in view of U.S. Patent Publication 2019/0380704 to Fleischmann and U.S. Patent Publication 2014/0236227 to Nash as applied to claims 9, 10, 13-15, 18-20, 24, 25, 28, 29 above, and further in view of U.S. Patent 4,535,772 to Sheehan.

Sheehan teaches a similar device (skin closure device, abstract), having needles (150) each with a length of 5-20 mm (col. 18 ll. 67-col. 19 ll. 17) for the purpose of using a suitable length for the needles to facilitate skin closure. It would have been obvious to one ordinary skill in the art before the effective filing date to have the length of the needles of Belson as modified by Fleischmann and Nash be between 5-20 mm as taught by Sheehan in order for the needles having a suitable length to facilitate skin closure.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 7,803,176 to Teague.
As to claim 14, Teague discloses the device above but is silent about the rectangular shape of the base plate in the embodiment of figure 3. However, Teague does disclose a rectangular base in figure 4 with openings, where the openings configured to receive at least one medical sheath or catheter such that the at least one medical sheath or catheter can pass through the medical device and the medical device can be placed over an inserted sheath or catheter (the openings in the annotated figure below can be capable of receiving a medical sheath or catheter since the opening has a curve and can be situated around a given catheter/sheath) for the purpose of allowing the frame to be spaced from the levers/engagement member of the device (col. 5 ll. 42-50). It would have been obvious to one of ordinary skill in the art before the effective filing date to 
Annotated Figure III:

    PNG
    media_image3.png
    260
    449
    media_image3.png
    Greyscale


Allowable Subject Matter
Claim 32 is allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Publication 2013/0325046 to Terwiske U.S. Patent Publication 2017/0128273 to Smith, U.S. Patent Publication 2017/0240327 to Sanders, and U.S. Patent Publication 2018/0193019 to Yang all disclose similar device readble, combinable, or capable of providing evidence on the claims of record. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/ALEXANDER J ORKIN/Primary Examiner, Art Unit 3771